COLEMAN, J.
The defendant was convicted for carrying concealed about his person a pistol. The only ques-question reserved is to the refusal of the court to charge the jury, that “if there is from the evidence a reasonable possibility of defendant’s innocence, the jury should acquit.” We think the charge properly refused. It tends to confusion. Moreover there may be some facts in evidence which tend to suggest the possibility of defendant’s innocence, and yet a jury might be satisfied from the whole evidence beyond a reasonable doubt of the defendant’s guilt. One does not necessarily exclude the other. There is a wide difference between a “probability” of innocence and “possibility” of innocence.—Nichols v. State, (herein p. 23); Bain's case, 74 Ala. 38.
Charges should be clear and simple.
Affirmed.